Citation Nr: 1144225	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-40 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VARO in North Little Rock, Arkansas, that denied entitlement to the benefit sought.

In August 2011, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (VLJ).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's service-connected disabilities reasonably result in his requiring assistance with a number of his activities of daily living (ADLs) such as bathing and dressing, and he requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance are met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.352 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In light of the favorable decision below, the Board finds that any error by VA in complying with the requirements of the VCAA is harmless.

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:

(1) The inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) Inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) Inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

38 C.F.R. § 3.352(a).

It is required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is not able to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that the physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Service connection is in effect for the following:  An adjustment disorder with depressed mood associated with degenerative disc disease with chronic low back pain and decreased range of motion, rated as 100 percent disabling; and degenerative disc disease with chronic low back pain and decreased range of motion, rated as 40 percent disabling.  The Veteran has had a combined 100 percent rating since April 2002.

The Board has thoroughly reviewed all the evidence in the claims folder.  While the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

The pertinent evidence of record includes the reports of VA examination for aid and attendance conducted in September 2008 and January 2009, VA treatment records dated 2007 to 2009, and the sworn testimony of the Veteran and his spouse in August 2011.

Reports of VA examination for aid and attendance dated September 2008 and January 2009 both reflect that the Veteran required the daily personal health care services of another person.  The examinations reflect that the Veteran had spasticity with constant shaking of the extremities.  The Veteran's dysfunction requires him to have another feed him and wipe after toileting.  The examiner in 2008 noted that the appellant was in chronic pain, on opiates, and followed by mental health services for parasuicidal behavior.  The Veteran ambulated with arm canes and lower extremity braces-he was unsteady and had frequent falls.  Neurological evaluation during the 2009 VA examination reflects diminished sensation, coordination, and motor function.

Report of VA examination dated 2008 reflects diagnoses for adjustment disorder, tetraplegia, spinal disc condition, and spasticity.  It was noted that the appellant's spouse was his caregiver.  Report of VA examination dated 2009 reflects diagnoses for degenerative disc disease of the lumbar spine, degenerative joint disease, and adjustment disorder.  The 2009 VA examiner attributed the Veteran's need for regular aid and attendance to nonservice-connected cervical spinal stenosis related to 2 prior neck surgeries.  He opined that "quadriplegia is felt to be related to the cervical spine condition with resultant myelopathy following the last surgery....and not felt to be related to his lower lumbar spine condition or from his psychiatric condition."

Sworn testimony reflects that the Veteran's capacity to protect himself from the hazards and dangers of daily living was significantly diminished because of his service-connected back and psychiatric disabilities.  Balance difficulties related to the Veteran's back affecting his ability to ambulate were cited along with the Veteran's suicidal tendencies.  The record shows that the Veteran had a suicide attempt in the recent past.

With regard to self-care, sworn testimony further reflects that the Veteran required assistance with many activities of daily living, to include getting up in the morning, dressing, bathing, toileting, food preparation, and feeding due to disturbances of mood-depression and suicidal thoughts-and back pain/dysfunction with lower extremity involvement.  The Veteran's wife noted that the Veteran took 25 medications that caused him constipation and required her to give him an enema every three days.  VA treatment records also show that the Veteran required regular enema for constipation.  The Veteran's wife reported that she had to dispense the Veteran's medications to ensure that they were taken and that he did not overdose.

The record further shows that the Veteran is significantly limited from leaving his home without the aid and assistance of his wife.  In sworn testimony, the Veteran's spouse indicated that travel beyond their premises was difficult and that the Veteran was unable to drive more than 5 minutes.  She indicated that she took the Veteran to all his medical appointments, and performed all the household chores outside the home, such as, the banking and grocery shopping.  The Veteran stated that on a typical day he would spend most of his time lying in bed watching television, but he also did some reading and spent some time on a computer.

The hearing transcript reflects that the VLJ noted no significant neck impairment other than discomfort when he moves the neck. 

Based on a review of the entire evidence of record, the Board finds that the evidence is at least in equipoise and as a result supports a grant of special monthly compensation based on aid and attendance.  The evidence shows that the Veteran is physically limited and needs the assistance of another person to cook, clean, dress, drive, and care for him.  He ambulates with extreme difficulty, requires braces and arm canes, and has frequent falls.  The evidence also shows that the Veteran's capacity to protect himself from the hazards and dangers of daily living is compromised because of his back and psychiatric disabilities.  The Board finds that the Veteran and his spouse are competent and credible in this regard.

Although the 2009 VA examiner opined that the Veteran required aid and attendance due to neck disability (and myelopathy) and not due to service-connected back or psychiatric disability, the Board finds that this medical opinion has diminished probative value because it is not explained and inconsistent with his diagnoses and determination on VA Form 21-2680, "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance."  No cervical spine disorder is noted on this examination report and the examiner certified that the Veteran required daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care.

Given the likewise certification by a VA examination in July 2008, coupled with the credible sworn testimony, the  Board concludes that the Veteran is unable to function in an appropriate manner without aid and assistance and he is reasonably in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, special monthly compensation based on regular need for aid and attendance is warranted and the claim is granted.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


